Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-9, filed September 24, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 1-16 and 19-20 has been withdrawn. 
Response to Amendment
The amendment submitted September 24, 2021 has been accepted and entered.  Claims 1-10, 14, 16-17, 19 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3, line 1: 	The motion detector of claim 3 wherein the first and
Allowable Subject Matter
	Claims 1-20 are allowable over the prior art.
	Independent claim 1 is allowable, amended to include allowable subject matter of claim 17, as indicated in the previous Office Action dated June 14, 2021.
	Independent claim 6, is allowable based on applicant’s remarks filed September 24, 2021, regarding a motion detector comprising: a first sensor attached to said right half of said front, wherein said first sensor is rotated at said curvature angle from said centerline; and a second sensor attached to said left half of said front, wherein said second sensor is rotated at said curvature angle from said 
	Independent claim 11, is allowable based on applicant’s remarks filed September 24, 2021, regarding a motion detector comprising: a first sensor rotated a first sensor curvature angle about a first sensor vertical axis; a second sensor rotated a second sensor curvature angle about a second sensor vertical axis, wherein said first sensor and said second sensor is separated a sensor window distance apart; and wherein motion is detected when said first sensor and said second sensor detect object movement simultaneously, so as to enable dual sensor motion detection to improve sensitivity, accuracy and efficiency.
	Claims 2-5, 7-10, 12-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Prior art reference Wu et al (US 7,560,696 B2) discloses a sensor mounting mechanism comprising: a sensor (10) (See Fig. 1) mounted within a chamber; a front cover (20) mounted over the sensor unit assembly to form sealed sensor body (12); the sensor body (12) easily adjusted to cover scanning area (86)(88) (i.e. as well as overlap areas), without having to adjust the scanning range (82) or angle (80).  

    PNG
    media_image1.png
    559
    683
    media_image1.png
    Greyscale

Zhevelev et al (US 2007/0018106 A1) discloses a passive infra-red detector including at least three sub-detectors, each sub-detector being operative to receive infra-red radiation from a corresponding one of at least three sub fields-of-view, each sub field-of-view being exclusively defined by an optical element which does not define any other sub field of view, the sub fields-of-view being angled with respect to each other, adjacent ones of the sub fields-of-view being separated by a gap of no more than 30 degrees and at least one of the sub fields-of-view having at least one of the following characteristics: extending over no more then 45 degrees in azimuth; and including not more than three azimuthally distributed detection zones, and signal processing circuitry, operative to receive output signals from the sub detectors and to provide a motion detection output; detection fingers of each of sensing elements (84)(86) for two adjacent sub-detectors such as sub-detectors (66) and (76) of detector (82).  Each sub-detector has a sub field of view (87)(88) each sub filed of view having a central axis by reference numeral (80).

    PNG
    media_image2.png
    511
    593
    media_image2.png
    Greyscale

Prior art reference Wojtczuk et al (US 9,367,143 B2) discloses within a limit distance 20 there is an overlap of the full illumination zones 22, 23. If, for example, the infrared light source 29 is inside this overlap zone, then the first infrared light sensor 4 and the second infrared light sensor 5 are illuminated. As a result, the first infrared light sensor 4 generates the signal with the negative charge sign, and at the same time the second infrared light sensor 5 generates the signal with the positive charge sign. Since the signal lines 10, 11 are combined to form the signal bus line 12 and since the signals of the infrared light sensors 4, 5 are present as a sum signal, the signals of the infrared light sensors 4, 5 cancel each other 1 is also capable of satisfying the objective of a high signal-to-noise ratio, when the motion of the infrared light source 29 is within the limit distance 20.

    PNG
    media_image3.png
    352
    590
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/